Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to the listing of claims filed on November 5, 2020. Claims 1-20 are currently pending.


Related Patent

This application is related to patent 10,841,157. While the two sets of claims are still distinct at this point, any potential amendments should consider the parent patent’s claim limitations to avoid any double patenting concerns. 



Claim Rejections - 35 USC § 112
Claims 1-2, 6-7, 10, 13-15, and 18-19, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims recite a “lead node” which, the specifications do not described in a manner that would distinguish it from any other node. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roesch et al (US Patent No: 7,317,693) in view of Grisco et al (US Patent No: 10,389,589), hereafter referred to as Roesch and Grisco, respectively.

With regards to claim 1, Roesch teaches through Grisco, a method for implementing network discovery within a network performed by one or more processors of a lead node of a plurality of nodes of the network, the method comprising: 

receiving, by a network discovery service running on the lead node, packets from one or more nodes of the plurality of nodes by passively listening on one or more ports of the lead node (Roesch teaches passive network discovery, such as real-time network analysis (RNA); see paragraphs 4, 23, and 31, Roesch. The passively collected information is stored within an attribute table and can be specific to a port; see paragraph 86, Roesch); 

determining, by the network discovery service, a plurality of network configuration parameters for each of the one or more nodes by inspecting the packets (Roesch teaches determining network asset attributes via the passive network discovery; see paragraphs 23-24, Roesch); 

identifying, by the network discovery service, a configuration of the plurality of network configuration parameters for each type of a plurality of types of nodes represented by the plurality of nodes by normalizing the plurality of network configuration parameters (see Grisco below); 

and facilitating, by the network discovery service, checking, testing, or self-configuration of a network configuration of a node of the plurality of nodes based on the configuration for a type of the plurality of types of nodes associated with the node (Using the attribute information, Roesch teaches the network system is better able to self-tune based on the asset composition; see paragraph 22, Roesch).  

While Roesch teaches a network discovery system, Roesch does not explicitly cite the claimed normalizing the plurality of configuration parameters. In the same field of endeavor, Grisco also teaches a network discovery system; see abstract, Grisco. In particular, Grisco teaches the use of a unified data model for discovering, managing and storing information regarding network components (i.e. normalizing configuration parameters); see column 1, lines 58-67 and column 18, lines 55-61, Grisco. This results in simpler logic and consistent behavior in third party networks; see column 18, lines 55-61, Grisco. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Grisco with those of Roesch to provide more consistent behavior within networks.


With regards to claim 2, Roesch teaches through Grisco, the method wherein the node comprises the lead node or a new node of the network (see when a new target is presented; see paragraph 28, Roesch).  

With regards to claim 3, Roesch teaches through Grisco, the method wherein the configuration comprises a known good configuration (see known attributes of a target; see paragraph 6, Roesch).  

With regards to claims 4 and 16, Roesch teaches through Grisco, the method further comprising determining, by the network discovery service, existence of a particular service on the network by inspecting Docket Number: NTAP-P-011099-US-CON -21-Transmission Control Protocol (TCP)/Internet Protocol (IP) port information contained within a TCP/IP header of one or more of the packets (see passively collect information on IP headers of TCP packets; see paragraph 86, Roesch).  

With regards to claims 5 and 17, Roesch teaches through Grisco, the method further comprising determining a broadcast domain segmentation of the network based on one or more broadcast packets of the packets (Grisco teaches associating or re-associating domains with IP addresses; see column 13, lines 1-10, Grisco. This is useful should a data center become unavailable to users, another data center can be assigned to take over; see column 13, lines 1-10, Grisco. Therefore would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Grisco with those of Roesch to re-associate a domain with an IP address).  

With regards to claims 6 , 13, and 18, Roesch teaches through Grisco, the method wherein the network discovery service is configured as part of a distributed network discovery service in which one or more discovery nodes of the plurality of nodes run the network discovery service and wherein the method further comprises collecting, aggregating, or correlating, by the network discovery service running on the lead node, information discovered by the one or more discovery nodes (see passively collecting target-based information; see paragraphs 31, 47, and 58, Roesch).  

With regards to claims 7, 14, and 19, Roesch teaches through Grisco, the method wherein the network discovery service is configured as part of a peer-to-peer distributed network discovery service in which one or more discovery nodes of the plurality of nodes run the network discovery service and wherein the lead node and the discovery nodes share information with each other via their respective network discovery services (Grisco teaches VPN gateways being peered in the discovery network by way of security protocol; see column 12, lines 29-51, Grisco. By connecting the devices this way, access can be granted to authorized remote users; see column 12, lines 31-36, Grisco. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Grisco with those of Roesch to secure access).  

With regards to claims 8 and 11, Roesch teaches through Grisco, the method wherein the plurality of network configuration parameters include one or more of: a gateway Internet Protocol (IP) address; an IP address setting; a Maximum Transmission Unit (MTU); and a Virtual Local Area Network (VLAN) (see attributes associated with IP address; see paragraph 58, Roesch).  

With regards to claims 9, 12, and 20, Roesch teaches through Grisco, the method wherein the plurality of network configuration parameters are determined based on one or more of: a service addresses of a service on the network; a gateway IP address; Docket Number: NTAP-P-011099-US-CON -22-a starting IP address; a list of used or available IP addresses within the network; routing data; a port type; a default VLAN; and broadcast domain information (see modeling of the state of the end-point; see paragraph 22, Roesch).


With regards to claims 10 and 15, Roesch teaches through Grisco, one or more non-transitory machine-readable media comprising program code for implementing network discovery within a network, which when executed by one or more processors of a lead node of a plurality of nodes of the network cause the one or more processors to: 

receive, by a network discovery service running on the lead node, packets from one or more nodes of the plurality of nodes, wherein the packets are not destined for the lead node (Roesch teaches passive network discovery, such as real-time network analysis (RNA); see paragraphs 4, 23, and 31, Roesch. The passively collected information is stored within an attribute table and can be specific to a port; see paragraph 86, Roesch); 

determine, by the network discovery service, a plurality of network configuration parameters for each of the one or more nodes by inspecting the packets (Roesch teaches determining network asset attributes via the passive network discovery; see paragraphs 23-24, Roesch); 

for each type of a plurality of types of nodes, identify, by the network discovery service, a known good configuration of the plurality of network configuration parameters by normalizing the plurality of network configuration parameters based on the type (see Grisco below); 

and facilitate, by the network discovery service, checking, testing, or self-configuration of a network configuration of the lead node or a new node of the network based on the known good configuration for a type of the plurality of types of nodes associated with the lead node or the new node, respectively (Using the attribute information, Roesch teaches the network system is better able to self-tune based on the asset composition; see paragraph 22, Roesch.  Roesch further teaches detecting when a new target is presented; see paragraph 28, Roesch.  Roesch also teaches attributes of a target being known; see paragraph 6, Roesch).  

While Roesch teaches a network discovery system, Roesch does not explicitly cite the claimed normalizing the plurality of configuration parameters. In the same field of endeavor, Grisco also teaches a network discovery system; see abstract, Grisco. In particular, Grisco teaches the use of a unified data model for discovering, managing and storing information regarding network components (i.e. normalizing configuration parameters); see column 1, lines 58-67 and column 18, lines 55-61, Grisco. This results in simpler logic and consistent behavior in third party networks; see column 18, lines 55-61, Grisco. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Grisco with those of Roesch to provide more consistent behavior within networks.


The obviousness motivation applied to independent claims 1, 10, and 15, are applicable to their respective dependent claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456